Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151005                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151005
                                                                   COA: 324303
                                                                   Cass CC: 14-010037-FH
  CHRISTIAN LEE GOODENOUGH,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the December 12, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Cass Circuit Court for
  consideration of the defendant’s issue regarding the assessment of court costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 26, 2016
           a0718
                                                                              Clerk